           Case 3:14-cv-00372-LRH-WGC Document 86 Filed 12/02/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8                                                ***
 9    BRENT MORRIS,                                         Case No. 3:14-cv-00372-LRH-WGC
10                                       Petitioner,
             v.                                                         ORDER
11
      RENEE BAKER, et al.,
12
                                      Respondents.
13

14          Good cause appearing, Respondents’ second Motion for Enlargement of Time (ECF
15   No. 85) is GRANTED. Respondents have until January 29, 2021, to file and serve an answer to
16   the remaining claims of Petitioner’s First Amended Petition (ECF No. 25).
17          DATED this 2nd day of December 2020.
18

19
                                                           LARRY R. HICKS
20                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28


                                                       1
